DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 12/23/2020.
Claims 1-20 are pending. Claims 23, 24 have been amended. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Bosko et al. (US 2016/0020986 A1, hereinafter Bosko)

Regarding Claim 1, Bosko teaches a laboratory monitoring apparatus with augmented video display for use with a laboratory environment having plural diagnostic (Bosko, Paragraph [0034], [0089]-[0091], a system for aggregating diagnostic, educational, and service information related to one or more diagnostic analyzers operating within one or more laboratories. information may include various 3D models of the selected analyzer that may be utilized by a so-called augmentation reality engine (ARE) of computer to to ascertain a view from which the user is viewing the analyzer, which in turn a real-time video image of the analyzer to be displayed on the page, where diagnostic analyzer related information is displayed on a portable computer display), 
comprising: an image capture device for selectively capturing an optical image of at least a portion of the laboratory environment (Bosko, Paragraph [0089],
user may be prompted to Scan or capture a video image of a QR code or other identifier placed on the analyzer to identify the analyzer, The user may then be instructed to press a launch button may cause a real-time video image of the analyzer to be displayed);
an image transmission device, in communication with the image capture device, for selectively transmitting the captured optical image over a communications medium (Bosko, Paragraph [0040], [0044]-[0045], [0089], the user may be prompted to scan or capture, using a camera, a video image of a QR code placed on the analyzer to identify the analyzer, where a server <read on image transmission device> having a network connection to a diagnostic analyzer, displays information related to the diagnostic analyzer on a portable computer, where the server is in communication with database servers that store <read on transmitting> various types of information related to the analyzers based on authenticating level <read on selectively> the user);
an image receiver, in communication with the image transmission device via the communications medium, for receiving the transmitted optical image from the image transmission device (Bosko, Paragraph [0040], [089], the server is in communication with database servers that store various types of information related to the analyzers from captured image information related to the analyzers); 
an image display device (Bosko, Paragraph [0008], [0089], (the portable computer is configured to display a video image of the analyzer); and an image processor, in communication with the image receiver and the image display device, for selectively generating a display of at least a portion of the captured optical image on the image display device (Bosko, Paragraph [0040], [0078], [0089], the user is prompted to captures a video image of the QR code to identify the analyzer, where a server <read on image transmission device> having a network connection to an diagnostic analyzer, displays <read on selectively generating> image information related to a selected diagnostic analyzer on a portable computer <read on image display device>,  where the server is in communication with database servers <read on image receiver>  that store various types of information related to the analyzers); and
a laboratory manager in communication with the plural diagnostic apparatus at least for receiving status information therefrom (Bosko, Paragraph [0036], [0066], lab managers and lab operators may operate the analyzers, where a notification regarding a quality control "QC" analyzer warning level <read on status information> of above level 3 may be pushed to a lab manager)

and for selectively directing the image processor to embed a rendered graphical element within the generated display in response to the status information, the graphical element for communicating status information regarding one or more of the plural diagnostics apparatus within the laboratory environment to a user viewing the display on the image display device (Bosko, Paragraph [0036], [0074], [0078], [0080], [0082], a connected icon <read on graphical element> is displayed <read on embed a rendered graphical element> within the information section <read on generated display> on the tablet to represent the connection status of the selected analyzer operated by the lab manager <read on selectively directing>, where the connected icon is shown in green to indicate that the selected analyzer is in communication with a server of the central system network, where the server obtains additional information associated with the selected analyzer and communicates <read on directing the image processor> that additional information along with the status information to the tablet computer having a user>).

Regarding Claim 2, Bosko teaches the invention in claim 1.
Bosko further teaches wherein: the image capture device is a video camera (Bosko, Paragraph [0089], the user is prompted to scan or capture a video image using the tablet camera);
(Bosko, Paragraph [0089], a real-time video image of the analyzer in the lab is displayed).

Regarding Claim 3, Bosko teaches the invention in claim 2.
Bosko further teaches wherein the image processor is for selectively displaying at least a temporal portion of the optical image on the image display device (Bosko, Paragraph [0078], [0089], [0091], [0100], a real-time video image of a selected analyzer in the lab is displayed, where the system may superimpose over a panel of the analyzer a shaded pattern that moves with the analyzer in real-time as the user moves the tablet relative to the analyzer, where the server communicates additional information for a selected analyzer along with the status information to the tablet computer; it is noted since the system is continuously tracking and displaying the image, it is considered temporal portion of image is displayed).

Regarding Claim 4, Bosko teaches the invention in claim 2. 
Bosko further teaches wherein the image processor is for displaying the real time video image on the image display device (Bosko, Paragraph [0078], [0089], a real-time video image of the analyzer in the lab is displayed, where the server communicates additional information for a selected analyzer along with the status information to the tablet computer).

Regarding Claim 5, Bosko teaches the invention in claim 1. 
(Bosko, Paragraph [0036], [0074], [0078]. [0080], [0082], a connected icon is displayed <read on embedding a rendered graphical element> on the tablet to represent the connection status of the selected analyzer operated by the lab manager <read on selective directing>, where the server communicates <read on directing the image processor> additional information for a selected analyzer along with the status information to the tablet computer),
,whereby the image displayed on the image display device comprises at least a portion of the captured optical image and the rendered graphical element (Bosko, Paragraph [0082], [0089], the user may be prompted to scan or capture a video image of a QR code or other identifier placed on the analyzer, and a connected icon is displayed to represent the connection status of the selected analyzer).

Regarding Claim 6, Bosko teaches the invention in claim 5. 
Bosko further teaches wherein the image processor is for embedding the rendered graphical element in response to selective direction from the laboratory manager (Bosko, Paragraph [0036], [0074], [0078], [0080], [0082] a connected icon is displayed <read on embedding a rendered graphical element> on the tablet to represent the connection status of the selected analyzer operated by the lab manager <read on selective directing>, where the server communicates additional information for a selected analyzer along with the status information to the tablet computer); 
(Bosko, Paragraph [0089], [0091], the system engine may then superimpose patterns, pointers, arrows, etc. on the captured image of the analyzer to identify certain regions of the analyzer to the user).

Regarding Claim 7, Bosko teaches the invention in claim 1. 
Bosko further teaches wherein the image processor is for embedding the rendered graphical element in response to selective direction from the laboratory manager (Bosko, Paragraph [0036}, [0074], [0078], [0080}, [0082], a connected icon is displayed <read on embedding a rendered graphical element> on the tablet to represent the connection status of the selected analyzer operated by the lab manager <read on selective directing> where the server communicates additional information for a selected analyzer along with the status information to the tablet computer).
as a pop-up window comprising alphanumerical data associated with at least one of the plural diagnostic apparatus of the laboratory environment (Bosko, Paragraph [0058], [0089], activation of the help button may bring up a dialog box with context sensitive help information related to the various sections being displayed on the tablet at any given time, where the dialog box <read on pop-up window> may present a list of analyzers in the lab to choose from or an input field in which the user may specify the model of the analyzer for which training is desired).

Regarding Claim 8, Bosko teaches the invention in claim 1.
(Bosko, Paragraph [0036], (0074], [0078], [0080], [0082], (a connected icon is displayed <read on embedding a rendered graphical element> on the tablet to represent the connection status of the selected analyzer operated by the lab manager <read on selective directing>, where the server communicates additional information for a selected analyzer along with the status information to the tablet computer); 
as a graphical status indicator associated with at least one of the plural diagnostic apparatus of the laboratory environment (Bosko, Paragraph [0082], the connected icon <read on status indicator> may be shown in green to indicate that the selected analyzer is connected or in communication with the server).

Regarding Claim 9, Bosko teaches the invention in claim 1.
Bosko further teaches wherein: the image display device comprises a touch sensitive screen, whereby a user may interact with the rendered graphical element via the touch sensitive screen (Bosko, Paragraph [0037], [0057], the smart device is a wireless, portable computer with a touch screen interface, and a user information section displays information associated with the user, and a list of favorite analyzers and documents can be edited via an edit button in the user information section).

Regarding Claim 10, Bosko teaches the invention in claim 9.
(Bosko, Paragraph [0058], the home screen also includes a feedback button, a help button, and an alerts button, where activation of the help button may bring up a dialog box with context sensitive help information related to the various sections being displayed <read on correlating the user input with a cotemporaneous selectively generated display> on the tablet at any given time).

Regarding Claim 11, Bosko teaches the invention in claim 10.
Bosko further teaches wherein the image processor is further for conveying data indicative of a portion of the contemporaneous selectively generated display to which the user input was correlated to the laboratory manager (Bosko, Paragraph [0005], 0036], [0058], [0066], a laboratory environment, one or more lab operators are required to run diagnostic test; the home screen also includes a feedback button, a help button, and an alerts button, where activation of the help button may bring up a dialog box with context sensitive help information related to the various sections being displayed <read on correlating the user input with a cotemporaneous selectively generated display> on the tablet at any given time, where an analyzer warning level above level 3 may be pushed to everyone <read on the user input was correlated to the laboratory manager>, the analyzer being operated by the lab manager).

Regarding Claim 12, Bosko teaches the invention in claim 11.
Bosko further teaches wherein the laboratory manager is further for communicating with at least one of the plural diagnostic apparatus according to the conveyed data from the image processor (Bosko, Paragraph [0005], [0012], [0036], [0058], [0066], a laboratory environment, one or more lab operators are required to run diagnostic test; The portable computer also includes a user interface in communication with the processor configured to present the first and the second diagnostic analyzer information to the user. the home screen also includes a feedback button, a help button, and an alerts button, where activation of the help button may bring up a dialog box with context sensitive help information related to the various sections being displayed on the tablet at any given time, where an analyzer warning level above level 3 may be pushed to everyone, the analyzer being operated by the lab manager; paragraphs).

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 1 but as a method and prior art Bpslp teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 18, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.

Regarding Claim 21, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 22, it recites limitations similar in scope to the limitations of Claim 10 and therefore is rejected under the same rationale.

Regarding Claim 23, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 24, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

Response to Arguments
The newly submitted drawing on 12/23/2020 has been accepted.
Applicant’s arguments with respect to claim 1-22, 24-25, filed on 03/02/2015, with respect to rejection under 35 USC § 102(a)(1) have been considered but is not persuasive.
In regard to Claim 1, Applicant asserts the prior art does not teaches "graphical element within the generated display”
In response to the argument, prior art Bosko teaches in Paragraph [0074], [0078], [0080], [0082] that a connected icon which is graphical element may be displayed to represent the connection status of the selected analyzer page which is the generated display, hence the prior art teaches the limitation. Therefore, applicant remark cannot be considered persuasive.
Applicant further asserts that prior art does not provide a clearly discernable location indicator, as seen in FIG. 1 of the location of the instant application. However, the location indicator is not claimed limitations in the latest claim sets. Therefore, applicant remark cannot be considered persuasive.
Applicant further asserts that the prior art mentioned the icon, is not graphical in nature, i.e., it does not convey numerical data, such as reagent level, and does not identify the precise location of the analytical device requiring attention.
In response to the argument, icon by nature is a button created for user to see on display and can be clicked in triggering action which means icon by nature is a graphical element (as https://en.wikipedia.org/wiki/List_of_graphical_user_interface_elements specified, icon is a graphical user interface elements). As for “convey numerical data, such as reagent level, and does not identify the precise location of the analytical device” since they are not claimed limitation. Hence based on the current claimed language, the prior anticipate the limitations. Therefore, applicant remark cannot be considered persuasive.
Applicant further asserts that prior art does not teaches “the remaining capacity of reagent can be embedded in proximity to the specific analytical device on an optical image of at least a portion of the laboratory environment” which are not claimed limitations, therefore, applicant remark cannot be considered persuasive.
In regard to Claim 2, it directly/indirectly depends on independent Claim 1. Applicant does not argue anything other than the independent claim 1. The limitations in those claims in conjunction with combination previously established as explained.
In regard to Claim 3, applicant assert the prior art does not teaches “selectively displaying at least a temporal portion of the optical image on the image display device”,
In response to the argument, prior art Bosko teaches in [0078], [0089], [0091], [0100] that server continuously tracking and communicates with analyzer computer and analyzer list section may show an image and/or text associated with a given analyzer 
In regard to Claim 4, applicant assert the prior art does not teaches “real-time video image on the image display device". 
In response to the argument, prior art Bosko teaches in Paragraph [0078], [0089] that the real-time video image of the analyzer is displayed on the tablet computer, hence the prior anticipate the limitations. Therefore, applicant remark cannot be considered persuasive.
In regard to Claim 5, 7, 8 applicant assert the prior art does not teaches “image processor embed the rendered graphical element in response to selective direction from the laboratory manager". 
In response to the argument, as specified in the rejection above, prior art Bosko teaches in [0036], [0074], [0078]. [0080], [0082] that the icon which is the graphic element is displayed on the tablet computer based on the selection of the lab manager towards an identified object which identified as the direction. Hence the prior anticipate the limitations. Therefore, applicant remark cannot be considered persuasive.
In regard to Claim 6, it directly/indirectly depends on independent Claim 5. Applicant does not argue anything other than the independent claim 5. The limitations in those claims in conjunction with combination previously established as explained.
In regard to Claim 9, it directly/indirectly depends on independent Claim 1. Applicant does not argue anything other than the independent claim 1. The limitations in those claims in conjunction with combination previously established as explained.
In regard to Claim 10, applicant assert the prior art does not teaches “image processor receives user input via the touch sensitive display of the image display device and correlates the user input with a cotemporaneous selectively generated display". 
In response to the argument, as specified in the rejection above, Bosko teaches in Paragraph [0058] that the system provided with all kind of touch button allow user to select and based on user selection will activate the section for display, hence the prior art anticipate the limitations. Therefore, applicant remark cannot be considered persuasive.
In regard to Claim 11, applicant assert the prior art does not teaches “the conveyance of data indicative of a portion of the laboratory environment to which the user input is correlated to the laboratory manager”
In response to the argument, prior art Bosko teaches in Paragraph [0005], 0036], [0058], [0066] that in a typical laboratory environment, one or more lab operators are required to run diagnostic test with system provide function to allow user to user touch select to select portion of the data to display in the environment. Hence the prior art anticipate the limitations. Therefore, applicant remark cannot be consider persuasive.
In regard to Claim 12, applicant assert the prior art does not teaches “the laboratory manager to communicate with at least one of the plural diagnostic apparatus according to the conveyed data from the image processor”
In response to the argument, prior art Bosko teaches in Paragraph [0005], [0036], [0058], [0066] that system is provided function in the laboratory environment for user to select and configure diagnostic analyzer information from the image processor 
In regard to Claim 13, 14-24, it directly/indirectly depends on independent Claim 1. Applicant does not argue anything other than the independent claim 1. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20160260326-A1	Pedestrian intersection alert system and method thereof
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619